UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-4287



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CHARLES G. FAGAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CR-
04-197-CCB)


Submitted:   June 30, 2006                  Decided:   July 20, 2006


Before TRAXLER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Ray Ford, Camp Springs, Maryland, for Appellant. Rod J.
Rosenstein, United States Attorney, Steven H. Levin, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Charles Fagan pled guilty to making false, fictitious,

and fraudulent claims against the United States, in violation of 18

U.S.C. § 287 (2000), making false statements, in violation of 18

U.S.C.A. § 1001 (West 2000 & Supp. 2006), two counts of mail fraud,

in violation of 18 U.S.C.A. § 1341 (West Supp. 2006), and bank

fraud, in violation of 18 U.S.C. § 1344 (2000).    The district court

sentenced him to a total of forty-two months of imprisonment.

Fagan appeals his convictions, asserting that the district court

erred by denying his motion to withdraw his guilty plea, that his

guilty plea was unknowing and involuntary, and that the Government

breached the plea agreement.   We affirm.

          Fagan asserts that the district court erred by denying

his motion to withdraw his guilty plea.     Specifically, he contends

that counsel provided ineffective assistance by informing him that

there were insufficient funds to proceed to trial, which rendered

his plea involuntary.*   We have thoroughly reviewed the record and

conclude that the district court did not abuse its discretion in

denying Fagan’s motion to withdraw his guilty plea.       See United

States v. Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000).

          Next, Fagan contends that his plea was not made knowingly

and voluntarily because the district court failed to inform him


     *
      Fagan also contends that the district court erred by
crediting former counsel’s affidavit over his own. We find no
merit to this contention.

                               - 2 -
that the Government had to prove each element of each offense

charged beyond a reasonable doubt.          Allegations of violations of

Rule 11 of the Federal Rules of Criminal Procedure are reviewed for

plain error where, as here, Fagan did not rely on this ground when

he moved to withdraw his guilty plea in the district court.             United

States v. Vonn, 535 U.S. 55, 59 (2002) (holding that challenge to

denial of motion to withdraw guilty plea based on ground not raised

in district court reviewed for plain error).             Our review of the

transcript of the plea colloquy convinces us that Fagan knowingly

and voluntarily entered his plea.          See United States v. DeFusco,

949 F.2d 114, 116 (4th Cir. 1991) (according “deference to the

trial court’s decision as to how best to conduct the mandated

[Rule 11] colloquy with the defendant”).

           Finally, Fagan asserts that the Government breached the

plea agreement by arguing at sentencing that the amount of the

intended loss exceeded $1,000,000 when the plea agreement contained

a stipulation that the amount of intended loss was between $400,000

and $1,000,000.   We review this claim for plain error and find none

because   Fagan   received   the   benefit    of   his   bargain   by    being

sentenced in accordance with the stipulation in the plea agreement.

See United States v. Hughes, 401 F.3d 540, 547-48 (4th Cir. 2005)

(discussing plain error standard of review); United States v.

Peglera, 33 F.3d 412, 413 (4th Cir. 1994) (stating that court

interprets plea agreements according to contract law and “each


                                   - 3 -
party   should   receive   the   benefit   of   its   bargain”)   (internal

quotation marks and citation omitted).

           Accordingly, we affirm.     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                   AFFIRMED




                                   - 4 -